NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           DEC 3 2014

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

MARY WICKENKAMP,                                 No. 12-35724

               Plaintiff - Appellant,            D.C. No. 3:11-cv-00624-MO

  v.
                                                 MEMORANDUM*
ANDREW STROTMAN; et al.,

               Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Mary Wickenkamp appeals pro se from the district court’s judgment in her

action alleging illegal wiretapping, slander, and other federal and state law claims.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

lack of personal jurisdiction, Boschetto v. Hansing, 539 F.3d 1011, 1015 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2008), and we affirm.

      The district court properly dismissed Wickenkamp’s action for lack of

personal jurisdiction because Wickenkamp failed to establish that Strotman, a

Nebraska resident, and Cline Williams, a Nebraska partnership, had the required

minimum contacts with Oregon such that the maintenance of her suit there would

not offend due process. See Or. R. Civ. P. 4 L; Gray & Co. v. Firstenberg

Machinery Co., 913 F.2d 758, 760 (9th Cir. 1990) (per curiam) (Oregon’s

long-arm statute allows for jurisdiction over non-residents coextensive with due

process requirements); see also Walden v. Fiore, 134 S.Ct. 1115, 1121-24 (2014)

(discussing “minimum contacts” necessary to create personal jurisdiction).

      The district court did not abuse its discretion in denying Wickenkamp’s

motion for jurisdictional discovery where the facts pertinent to the question of

jurisdiction were not controverted. See Boschetto, 539 F.3d at 1020 (setting forth

standard of review and explaining that district court’s refusal to permit

jurisdictional discovery “will not be reversed except upon the clearest showing that

denial of discovery results in actual and substantial prejudice to the complaining

litigant” (citation and internal quotation marks omitted)).

      AFFIRMED.




                                           2                                   12-35724